Citation Nr: 0940410	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  99-09 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for gastro esophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
November 1991 with subsequent service in the reserves 
including active duty from March 2003 to May 2003.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  It 
was previously the subject of an April 2007 Board remand for 
additional development.  The development actions have been 
completed, and the case is ready for appellate review.  


FINDING OF FACT


The Veteran's currently diagnosed GERD is not etiologically 
related to service.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed the Veteran's service treatment 
records and observes that there are not complaints or 
treatment for any stomach disorder.  The report of the 
Veteran's separation examination does not note any stomach 
disorders.  However, the examiner noted that the Veteran had 
elevated lipids.  

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the Veteran's current claim 
is dated February 1996.  A letter by Dr. M.S. stated that he 
treated the Veteran for hyperlipidemia chest pain.  Upon 
examination, he determined the chest pain resulted from GERD.   

The Veteran underwent a VA stomach examination in January 
1999, conducted by an examiner who reviewed the claims file.  
The examiner physically examined the Veteran and ordered 
several clinical tests.  Based on the examination findings 
and the claims file review, the examiner diagnosed a history 
of GERD and hyperlipidemia in addition to duodenal 
diverticulum.   

A VA treatment note from May 1999 reflects that the Veteran 
had a recurrence of GERD when he failed to use his 
medication.  

The Veteran submitted statements dated in July 2002 and 
January 2004 affirming that he continuously experienced GERD 
symptoms following separation from service.  He also affirmed 
this contention at the January 2007 Travel Board hearing. 
Additionally, written statements by the Veteran's wife and 
his sister regarding their observations of his GERD symptoms 
are associated with the record.  

Also of note is a February 2007 letter from an individual, 
T.D., stating that he is a Captain in the Air Force Reserve 
Medical Corps.  He opines that the Veteran's August 1991 
service treatment record showing a complaint of a sore throat 
is as likely as not related to the Veteran's GERD.  

The Veteran was afforded an August 2008 VA examination.  The 
examiner reviewed the claims file and examined the Veteran.  
He also conducted appropriate clinical testing.  The examiner 
diagnosed acid reflux with gastritis.  He also noted that 
duodenitis was confirmed by a recent endoscopy report.  He 
opined that the Veteran's present diagnoses were not related 
to hypercholesterolemia noted at separation.  He further 
commented that the record does not show any other incidences 
during service that could cause GERD.       

Throughout the record, the Veteran has asserted that his GERD 
began during active service.  He submitted letters from his 
wife and sister to support his assertion.  The Veteran is 
competent to report what he experiences, and the Veteran's 
family members are competent to report their personal 
observations. Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (citing Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); 
see also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  Nevertheless, it is well-established 
that laypersons, such as the Veteran and his family members, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Competent medical evidence is required.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). 

The record shows that the Veteran has current GERD.  For 
example, Dr. de Castro reported in January 2007 that the 
Veteran was under her care for chronic GERD on Prevacid.  The 
question is whether the Veteran's current GERD is related to 
disease or injury during his active military service.

The Veteran has testified that he has had chest pains since 
1991, and he has submitted statements from his brother, 
sister, and mother to the effect that he has had acid reflux 
since his return from the gulf in 1991, and from his wife to 
the effect that he has had acid reflux disease since before 
she knew him.  Thus, there is evidence of continuity of 
symptomatology since the Veteran's active service ending in 
November 1991.  Although this would tend to support the 
Veteran's claim, there are differing medical opinions of 
record concerning whether the Veteran's current GERD is 
related to his active military service.  

In support of the Veteran's claim, the Veteran submitted a 
February 2007 letter by Captain T.D. that contains the 
statement that the service treatment record reflecting the 
Veteran's complaint of a sore throat on August 29 and 30, 
1991, was at least as likely as not to be related to GERD.  
This statement lacks probative value, however, as it does not 
explain the basis for this opinion.  In particular, it does 
not address the assessment that the Veteran had strep 
pharyngitis or the report of the throat swab showing many 
beta strep group A, both dated August 30, 1991.  And, 
although the statement was made by someone who was reported 
to be in the medical corps, the medical qualifications of 
this person have not been detailed.

In contrast, the February 2007 statement from a medical 
doctor concerning the same records states only that the chief 
complaint of sore throat must be investigated as to its cause 
before it can be attributed to GERD.  Moreover, the August 
2008 VA examination report reflects that the VA physician did 
not believe any incident occurred during active service that 
may have caused the Veteran's current GERD.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board must determine how much weight is to be 
attached to each medical opinion of record.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed 
on one medical professional's opinion over another, depending 
on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds the VA physician's opinion contained in the 
August 2008 VA examination report to have greater probative 
value than Captain T.D.'s opinion for the reasons stated 
above, as well as for the following reasons.  The August 2008 
VA examination report authored by the VA physician reflects a 
full review of the claims file and a thorough physical 
examination of the Veteran, including clinical testing.  
Captain T.D.'s letter does not show that he reviewed the 
claims file or based his opinion on findings from a thorough 
contemporaneous examination of the Veteran.  Also, he does 
not cite any medical studies or provide an explanation to 
support his opinion.  Consequently, the Board finds the 
August 2008 VA examination report to have greater probative 
value.  

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for GERD, and this 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Duty to Notify and Assist

The Board is required to address the duty to notify and duty 
to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 
C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by 
letters from the RO to the Veteran dated in July 2002, 
December 2003, March 2006, April 2007, and July 2008.  These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; and (3) informing the Veteran about 
the information and evidence he was expected to provide.  Of 
note, 38 C.F.R. § 3.159 has been revised in part, effective 
May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The March 2006 letter gave the 
Veteran notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the section 5103(a) notice was 
sent to the veteran after the RO's 1999 decision that is the 
basis for this appeal. In this case, however, the unfavorable 
RO decision that is the basis of this appeal was already 
decided - and appealed -- by the time the current notice 
requirements were enacted. The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice. Rather, the appellant has the 
right to content- complying notice and proper subsequent VA 
process, which she was give in this instance. The content of 
the notice provided by the RO fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
and was issued prior to the transfer and certification of the 
veteran's case to the Board, and the veteran was afforded an 
additional opportunity to provide evidence.  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records, VA treatment records, and private medical 
records are associated with the claims file.  The Veteran was 
afforded VA examinations for his claimed GERD. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the Board's duty to 
notify and assist.  That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  


ORDER

Service connection for GERD is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


